DETAILED ACTION
1.	Claims 1-17 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
4.1	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Double Patenting
5.1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.2.	Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of co-pending Application No.. 15331610 in view of US Patent No. 8997191 issued to Stark et al (“Stark”).
Although the claims at issue are not identical, they are not patentably distinct from each other- Please see the table below:
Instant application No. 




capturing a plurality of pieces of key event data, wherein each piece of key event data includes one or more timing measurements having a millisecond or greater level of precision;
determining typing cadence data for a keyboard used by a person on an ongoing basis during a natural behavior typing activity, the typing cadence data including the plurality of pieces of key event data generated during the natural behavior typing activity, the one or more timing measurements included in_each piece of key event data comprising an elapsed time between when a key is pressed and the same key is released during typing and an elapsed time between when a first key is pressed and a second different key is pressed during typing; andreceiving the typing cadence data at regular intervals during the natural behavior typingactivity: and
continuously authenticating, by a computer executing an authentication piece of software, an identity of the person by analyzing the typing cadence data for the person, wherein continuously authenticating the identity of the person further comprises comparing the received typing cadence data 



2.    (Original) The method of claim 1, wherein authenticating the person further comprising analyzing the typing cadence 

3.    (Previously Presented) The method of claim 1, wherein determining typing cadence data further comprising determining the typing cadence data from a remote typing cadence component and wherein authenticating the person further comprising authenticating the person at a backend component remote from the typing cadence component.


4.    (Original) The method of claim 2, wherein analyzing the typing cadence data further comprises comparing the typing cadence data for the person to previously stored typing cadence data for the person.

5.    (Original) The method of claim 4, wherein comparing the typing cadence data for the person to previously stored typing cadence data for the person further comprises using a t test that compares the typing cadence data for the person to previously stored typing cadence data for the person.


6.    (Original) The method of claim 1, wherein the keyboard further comprises a plurality of keys.

7.    (Original) The method of claim 6, wherein the keyboard is one of a keypad, a physical keyboard, a virtual keyboard and a keyboard displayed on a touchscreen.




9.    (Currently Amended) A system for authenticating a user using keyboard typing cadence, comprising:
a typing cadence piece of hardware that captures a plurality of pieces of key event data, wherein each piece of key event data includes one or more timing measurements having a millisecond or greater level of precision and determines typing cadence data for a keyboard used by a person on an ongoing basis during 
a backend component that receives the typing cadence data at regular intervals during the natural behavior typing activity continuously authenticates an identity of the person by analyzing the typing cadence data for the person, wherein continuously authenticating the identity of the person further comprises comparing the received typing cadence data 



11.    (Previously Presented) The system of claim 9, wherein the typing cadence piece of hardware is remote from the backend component.
12.    (Original) The system of claim 10, wherein the backend component compares the typing cadence data for the person to previously stored typing cadence data for the person.
13.    (Original) The system of claim 12, wherein the backend component uses a t test that compares the typing cadence data for the person to previously stored typing cadence data for the person.
14.    (Original) The system of claim 9, wherein the keyboard further comprises a plurality
of keys.
15.    (Original) The system of claim 14, wherein the keyboard is one of a keypad, a physical keyboard, a virtual keyboard and a keyboard displayed on a touchscreen.
16.    (Previously Presented) The system of claim 9, wherein the typing cadence piece of hardware is integrated into a keyboard.
17.    (Currently Amended) A method for authenticating a user using keyboard typing cadence, comprising:
capturing a plurality of pieces of key event data, wherein each piece of key event data includes one or more timing measurements having a millisecond or greater level of precision and a clock stamp;
determining for each piece of key event data, based on the clock stamp an elapsed time 
determining typing cadence data for a keyboard used by a person on an ongoing basis during a natural behavior typing activity, wherein the typing cadence data is determined based on
the plurality of pieces of key event data; and
receiving, by a computer executing an authentication piece of software, the typing
cadence data at regular intervals during the natural behavior typing activity: and
Page 4 of 10
Appl.No. 15/331,595
continuously authenticating, by-a the computer executing-an the authentication piece of software, an identity of the person the natural behavior typing activity performed on the keyboard, wherein continuously authenticating the identity of the person further comprises comparing the received typing cadence dat


capturing a plurality of pieces of key event data, wherein each piece of key event data includes one or more timing measurements having a millisecond or greater level of precision;
determining keyboard characteristics data for a keyboard used by a person during ongoing typing activities performed on the keyboard, wherein the keyboard characteristics data is data about a unique characteristic of the keyboard that includes the plurality of pieces of key event data, the keyboard characteristics data comprising data about a unique characteristic of the keyboards wherein the unique characteristic of the keyboard includes a distribution of a portion of the timing measurements for the plurality of pieces of key event data: and

authenticating, by a computer executing an authentication piece of software, an identity of the person by analyzing the keyboard characteristics data, wherein authenticating the identity of the person further comprises calculating a distribution of the last key press in the received keyboard characteristics data and comparing the distribution of the last key press in the received keyboard characteristics data to a distribution of the last key press in a stored set of keyboard characteristics data for a keyboard known to be associated with the person.

2.    (Original) The method of claim 1, wherein authenticating the person further comprising analyzing the keyboard characteristics data to generate an 

3.    (Previously Presented) The method of claim 1, wherein determining keyboard characteristics data further comprising determining the keyboard characteristics data using a remote typing cadence component and wherein authenticating the person further comprising authenticating the person at a backend component remote from the typing cadence component.

4.    (Original) The method of claim 2, wherein analyzing the keyboard characteristics data further comprises comparing the keyboard characteristics data to previously stored keyboard characteristics data.

5.    (Original) The method of claim 4, wherein comparing the keyboard characteristics data to previously stored keyboard characteristics data further comprises using a t test thatcompares a distribution of the keyboard characteristics data to a distribution of the previously stored keyboard characteristics data.

6.    (Previously Presented) The method of claim 1, wherein the keyboard further comprises a plurality of keys.

7.    (Original) The method of claim 6, wherein the keyboard is one of a keypad, a physical keyboard, a virtual 

8.    (Original) The method of claim 1 further comprising capturing, by a typing cadence component, the typical cadence data for a user.

9.    (Currently Amended) A system for authenticating a user, comprising:
a typing cadence piece of hardware that captures keyboard characteristics data for a keyboard used by a person during ongoing typing activities performed on the keyboard, the keyboard characteristics data is data about a unique characteristic of the keyboard that comprising includes a plurality of pieces of key event data, that include a unique characteristic of the keyboard, wherein each piece of key event data includes one or more timing measurements having a millisecond or greater level of precision and the unique characteristic of the keyboard includes a distribution of a portion of the timing measurements for the plurality of pieces of key event data: and
a backend component that processes the keyboard characteristics data and authenticates an identity of the person by analyzing the keyboard characteristics data, wherein authenticating the identity of the person further comprises calculating a distribution of the last key press in the received keyboard characteristics data and comparing the distribution of the last key press in the received keyboard characteristics data to a distribution of the last key press in a stored set of keyboard characteristics data for a keyboard known to be associated with the person.

10.    (Original) The system of claim 9, wherein the backend component analyzes the keyboard characteristics data for the person to generate an assessment about the authenticity of the person.

11.    (Original) The system of claim 9, wherein the typing cadence component is remote from the backend component.

12.    (Original) The method of claim 10, wherein analyzing the keyboard characteristics data further comprises comparing the keyboard characteristics data to previously stored keyboard characteristics data.

13.    (Original) The method of claim 12, wherein comparing the keyboard characteristics data to previously stored keyboard characteristics data further comprises using a t test that compares a distribution of the keyboard characteristics data to a distribution of the previously stored keyboard characteristics data.

14.    (Original) The system of claim 9, wherein the keyboard further comprises a pluralityof keys.

15.    (Original) The system of claim 14, wherein the keyboard is one of a keypad, a physical keyboard, a virtual 

16.    (Original) The system of claim 9, wherein the typing cadence component is integrated into a keyboard.

19.    (Currently Amended) A method for authenticating a user, comprising:

capturing a plurality of pieces of key event data, wherein each piece of key event data includes one or more timing measurements having a millisecond or greater level of precision;

determining keyboard characteristics data for a keyboard used by a person at regular intervals during ongoing typing activities performed on the keyboard, the keyboard characteristics data is data about a unique characteristic of the keyboard that includes the plurality of pieces of key event data comprising data about a unique characteristic of the keyboard, wherein the unique characteristic of the keyboard includes a distribution of a portion of the timing measurements for the plurality of pieces of key event data: and


continuously authenticating, by a computer executing an authentication piece of software, an identity of the person by analyzing the keyboard characteristics data, wherein continuously authenticating 


	As to claims 1, 9 and 17 Copending Application discloses all features as shown in the table, however does not explicitly disclose but Stark discloses the determining typing cadence data for a keyboard used by a person on an ongoing basis during a natural behavior typing activity (6:35-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Copending Application with the teaching of Stark by including the feature of natural behavior typing activity in order for Copending Application’s system to ensuring that human using the keyboard to preventing bot attacked.
Claim Rejections - 35 USC § 103
6.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


6.2.	Claims 1, 6-7, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US Patent No. 8997191 issued to Stark et al (“Stark”), further in view of “An examination of keystroke dynamics for continuous user . 

	As per claim 1, Stark disclose a method for authenticating a user using keyboard typing cadence, comprising: determining typing cadence data for a keyboard used by a person on an ongoing basis during a natural behavior typing activity (6:35-50, values that describe the user's typical values related to typing rhythm, 6:15-40, collected keystroke timing data. The template may be used to identify the user's biometric measurements or typing style/ natural behavior typing activity, also see table 1, 13:38-65,4:45-54, a user's typing speed may vary continuously during the typing), 
 the one or more timing measurements included in each piece of key event data comprising an elapsed time between when a key is pressed and the same key is released during typing and an elapsed time between when a first key is pressed and a second different key is pressed during typing (6: 20-30, 40-45, fig. 3, key dwell times and key flight times for some or all of the samples of the phrase. Key dwell time is the amount of time that the user holds down a particular key before releasing the key (e.g., a measurement of time from key down to key up of the same key). Key flight time is the time between releasing a key before pressing down on the same or another key (e.g., a measurement of time from key up of one key to key down of a subsequently pressed key).
receiving the typing cadence data at regular intervals during the natural behavior typing activity (4:23-40, collected enrollment keystroke timing data from more than one user session and/or setting, 5:50-65, 6:15-40, collected keystroke timing data. The 
Furthermore, Stark disclose behavioral biometric datasets may be continuously captured during a user's session as describe above however do not explicitly disclose but, in the same field of endeavor, Alsolami disclose continuously authenticating (page iii, continuously authenticating), capturing a plurality of pieces of key event data, wherein each piece of key event data includes one or more timing measurements having a millisecond or greater level of precision (Page 32, section 4.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stark with the teaching of Alsolami by including the feature of timing measurements, in order for Stark’s system to ensuring reliability of keys clicking/pressing calculation that is able to authenticate a user accurately ( Alsolami).
Stark do not explicitly disclose however, in the same field of endeavor, Brown discloses authenticating, by a computer executing an authentication piece of software, an identity of the person by analyzing the typing cadence data for the person, wherein continuously authenticating the identity of the person further comprises comparing the received typing cadence data to a stored set of typing cadence data for the person (6:17-20, 5:10-35,contain the program used to determine whether the user is authorized or an imposter also see 12:55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stark with the teaching of Brown n by including the feature of comparing, in order for Stark’s system for quickly, 
	As per claim 6, the combination of Stark, Alsolami, Brown and Bajaj discloses the method of claim 1, wherein the keyboard further comprises a plurality of keys (Stark, 3:40-50).
	As per claim 7, the combination of Stark, Alsolami, and Brown discloses the method of claim 6, wherein the keyboard is one of a keypad, a physical keyboard, a virtual keyboard and a keyboard displayed on a touchscreen (Stark, 3:5-10).
Claims 14-15, and 17 are rejected for similar reasons as stated above.

6.3.	Claims 2, 4, 8, 10, 12, 16  are rejected under 35 U.S.C. 103 as being unpatentable over Stark, Alsolami and, Brown as applied to claim above, and in view of “Typing Speed Analysis of Human for Password Protection (Based On Keystrokes Dynamics)” by Bajaj et al (“Bajaj”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stark with the teaching of Bajaj by including the feature of comparing, in order for Stark’s system for secure authentication of a person based on typing speed.

	As per claim 4, the combination of Stark, Alsolami, Brown and Bajaj discloses the method of claim 2, wherein analyzing the typing cadence data further comprises comparing the typing cadence data for the person to previously stored typing cadence data for the person (Bajaj, Page 89, also see Section B, figs. 2, 3). The motivation regarding the obviousness of claim 1 is also applied to claim 2.

As per claim 8, the combination of Stark, Alsolami, Brown and Bajaj discloses the method of claim 1 further comprising capturing, by a typing cadence component, the typical cadence data for a user (Bajaj, Page 89, also see Section B, figs. 4-5). The motivation regarding the obviousness of claim 1 is also applied to claim 2.
Claims 10, 12, 16 are rejected for similar reasons as stated above.

6.4.	Claims 3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stark, Alsolami, and Brown as applied to claim above, and in view of US Patent Application No. 20130347099 to Smith et al (“Smith”).

	As per claim 3, the combination of Stark, Alsolami, and Brown discloses the invention as described above. Stark, Alsolami, and Brown do not explicitly disclose however in the same field of endeavor, Bender discloses the method of claim 1, wherein determining typing cadence data further comprising determining the typing cadence data from a remote typing cadence component and wherein authenticating the person further comprising authenticating the person at a backend component remote from the typing cadence component (Smith, [0118], [0124], also see [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stark with the teaching of Smith by including the feature of a backend, in order for Stark’s system to authenticating a user via a remote system which will reduce the client resources. In one embodiment, for example, an apparatus comprises a processor circuit executing a sequence of instructions causing the processor circuit to receive a signal indicative of a keypress of at least one key of a keyboard communicatively coupled to the apparatus, and indicative of at least one physical characteristic associated with the keypress; compare the at least one physical characteristic to at least one stored physical characteristic associated with at least one authorized user of the apparatus; and determine if the keypress is 

Claims 9 and 11, are rejected for similar reasons as stated above as describe claim 1 and 3.

6.5.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stark, Alsolami, Brown and Bajaj as applied to claim above, and in view of US Patent Application No. 20040059950 to Bender et al (“Bender”).

 	As per claim 5, the combination of Stark, Alsolami, Brown and Bajaj discloses the invention as described above. Stark, Alsolami, Brown and Bajaj discloses do not explicitly disclose however in the same field of endeavor, Bender discloses the method of claim 4, wherein comparing the typing cadence data for the person to previously stored typing cadence data for the person further comprises using a test that compares the typing cadence data for the person to previously stored typing cadence data for the person ([0003], [0040]-[0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stark, with the teaching of Bender by including the feature of comparison, in order for Stark’s system to authenticating a user. The biometric identification, and more particularly to biometric identification of users of a keyboard system, in which a user is identified by characteristics of his/her inputting of data (Bender, [0003]).



7.          The prior art made of record and relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892). 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497